Opinion issued April 20, 2017




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-16-00293-CR
                            ———————————
                OSCAR MINJARE SANCHEZ, JR., Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Case No. 1412036


                          MEMORANDUM OPINION

      A jury convicted appellant, Oscar Minjare Sanchez, Jr., of the felony offense

of failure to stop and render aid, and the trial court assessed his punishment at ten

years’ confinement, probated for ten years.1 In two issues, appellant argues that:


1
      See TEX. TRANSP. CODE ANN. § 550.021 (West Supp. 2016).
(1) the trial court erred in submitting a voluntary-intoxication instruction to the

jury and (2) the evidence was insufficient to support his conviction because it

failed to show that he had knowledge of the accident. We conclude that the

evidence was sufficient to enable a reasonable factfinder to find beyond a

reasonable doubt that appellant was intentionally or knowingly involved in an

accident and failed to stop and render aid as required by Texas Transportation

Code section 550.021 and that evidence regarding appellant’s use of alcohol

immediately prior to the offense was sufficient to justify the trial court’s inclusion

of an instruction on voluntary intoxication in the jury charge. Accordingly, we

affirm.

                                    Background

      Appellant was tried for the offense of failing to stop and render aid to

complainant, Gaisile Goudeau, after an accident that occurred while Goudeau, a

lieutenant with the Harris County Sheriff’s Office (HCSO), was involved in an

unrelated police pursuit. As the officers engaged in pursuit of the unrelated

suspect, appellant was driving his Ford F-250 home from a night out with friends,

including Richard Grassi, Grassi’s fiancée, and two others.

      Lieutenant Goudeau was the supervisor for the area where the police pursuit

was occurring at approximately 2:00 a.m. on Sunday, August 11, 2013. She was

driving her unmarked police car, a Chevy Impala, in the center lane of Highway


                                          2
249, but she changed lanes into the rightmost lane when she saw a marked patrol

car with flashing lights approaching from behind. She stated that after she was

“already in the [right] lane” and had been driving there for several seconds, she felt

a “violent hit” and heard a sound like a “loud crash.” The impact caused her car to

spin, propelling it over a curb and into a nearby parking lot. Goudeau then used her

radio to call for help.

       Sergeant K. Benoit was also following the chase vehicles, and he observed

the accident. As he drove with his flashing lights activated, he observed a car, later

identified as Goudeau’s Impala, move over to the rightmost lane as he approached.

He also noticed a Ford F-250 pickup truck traveling at a high rate of speed in the

rightmost lane. Sergeant Benoit observed the speed at which the F-250 was moving

and testified that “the first thing I thought when I passed him was, he was probably

leaving Red River, which is that club. And had I not been in this pursuit trying to

catch up with [a different suspect], I would have stopped [the driver of the truck],

possibly on a DWI.”

       There were no other cars on that section of the roadway as Sergeant Benoit

passed both vehicles. He continued to observe the vehicles in his rearview mirror,

and he testified:

       I saw the truck coming up and, obviously, the truck realized he was
       too close to [the Impala] because the truck started to move over into
       the number two lane, center lane. However, I could see the impact
       where it hit the back of [the Impala]. The back of [the Impala] went
                                          3
         up in the air. The front went to the right, striking the curb, going over
         into the parking lot. . . .

Following the accident, Sergeant Benoit observed the F-250 move into the center

lane and then return to the right lane and continue without stopping. Benoit briefly

continued in his pursuit of the other suspect until he heard Lieutenant Goudeau

radio for help and realized that she was the driver of the Impala that he had

observed in the accident. He returned to the scene of the accident and saw that

Goudeau had obvious injuries from the crash.

         The driver of the F-250 did not return to the scene of the accident, nor did he

contact 9-1-1. Goudeau was transported to the hospital, where she stayed for four

days. She suffered severe injuries that required three surgeries and months of

rehab.

         HCSO Deputy A. Marines was assigned to investigate the case. Based on

information obtained in HCSO’s investigation, Deputy Marines drove to the

Tomball Police Department to discuss the incident with Richard Grassi, who was

also a captain in the TPD, and appellant. Grassi told Deputy Marines that he was in

the car with appellant on the night of the incident. Appellant, Grassi, and three

others went out together Saturday night. Appellant had driven Grassi and three

others to different bars on Saturday night, and he was driving the group home,

traveling along Highway 249, a little after 2:00 a.m. on Sunday morning. Grassi

had used his cellphone to place calls to the TPD around the time of the crash—

                                            4
between 2:18 and 2:23 a.m.—to alert them of the police chase that was headed

toward the Tomball area. Both Grassi and appellant denied that appellant struck the

Impala.

      Appellant gave a written statement in which he stated that he had drunk two

beers at the last bar that he and his friends had visited before driving home.

Appellant stated that he was driving on Highway 249 when “a car shot out in front

of me. I swerved to miss the car and drove to my residence.” Appellant insisted

that he did not hit the other car. At trial, appellant testified that he had agreed to be

the designated driver that night. On the way home, the Impala pulled in front of

him, and he hit the brakes and swerved into the middle lane to avoid the Impala.

Evidence demonstrated that brake marks on the road were consistent with this

statement. Appellant stated that, following this incident, he drove to his residence

and had one of his friends drive his truck to take the rest of his friends home.

      Appellant also allowed Deputy Marines to inspect his F-250, which matched

Sergeant Benoit’s description of the truck that had struck Goudeau’s Impala.

Deputy Marines found damage to the F-250’s right front bumper, damage on the

left tow ring, plastic embedded in one of the tires, and a scuffmark on the

undercarriage of the right side of the vehicle’s bumper. Deputy Marines found an

indentation on the bumper of Goudeau’s Impala that had a similar diameter to the

damaged tow ring on appellant’s F-250. Deputy Marines also found gray paint


                                           5
matching the color of Goudeau’s vehicle on the F-250’s tow ring, samples of

which Marines sent to be analyzed by the Department of Public Safety Crime Lab.

The forensic scientist testified that some of the paint fragments taken from

appellant’s truck were consistent with the paint from Goudeau’s Impala, although

he also admitted that the paint could have come from Goudeau’s car or any other

vehicle with similar paint characteristics.

      Deputy R. Musil, who investigated the scene of the accident, testified that

the damage to Goudeau’s Impala, which was extensive, was consistent with the

Impala’s having been hit by a large pickup truck and that the large pickup truck

would not have shown signs of extensive damage. Deputy C. Meaux testified about

the data from the Impala’s airbag control module, which confirmed that the vehicle

had been struck from behind. He stated that the evidence did not support a

conclusion that Goudeau had cut the truck off.

      The trial court charged the jury on failure to stop and render aid, and it

included an instruction on voluntary intoxication that tracked the language of Penal

Code section 8.04: “Voluntary intoxication does not constitute a defense to the

crime. ‘Intoxication’ means disturbance of mental or physical capacity resulting

from the introduction of any substance into the body.” Appellant objected to the

inclusion of this instruction, arguing that he had not raised intoxication as a

defense to the charges against him. The State argued that appellant’s trial strategy


                                              6
involved challenging the knowledge element of the offense—that he did not know

an accident had occurred—and “more than one witness” testified that appellant

“had been drinking during the time when the crime occurred.” The trial court

overruled appellant’s objection and included the instruction in the jury charge. The

jury found appellant guilty, the trial court assessed his punishment at ten years’

confinement, probated for ten years, and this appeal followed.

                            Sufficiency of the Evidence

      In his second issue, appellant argues that the evidence was insufficient to

support his conviction for failure to stop and render aid, as required by

Transportation Code section 550.021, because there was no evidence that he knew

he had been involved in an accident.

A.    Standard of Review

      In conducting a legal sufficiency review, we view all of the evidence in the

light most favorable to the verdict to determine whether any rational factfinder

could have found the essential elements of the offense beyond a reasonable doubt.

Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); Lucio v.

State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011). We defer to the factfinder to

resolve conflicts, weigh the evidence, and draw reasonable inferences. Hooper v.

State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). Circumstantial evidence is as

probative as direct evidence in establishing the guilt of an actor, and circumstantial


                                          7
evidence alone can be sufficient to establish guilt. Id. The sufficiency of the

evidence is measured against the offense as defined by a hypothetically correct

jury charge. Villarreal v. State, 286 S.W.3d 321, 327 (Tex. Crim. App. 2009)

(citing Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997)).

      Transportation Code section 550.021 provides that a person commits an

offense if he is the operator of a vehicle involved in an accident that results in

injury to a person, and he does not immediately stop, “determine whether a person

is involved in the accident, and if a person is involved in the accident, whether that

person requires aid,” and “remain at the scene of the accident until [he] complies

with the requirements of Section 550.023.” TEX. TRANSP. CODE ANN. § 550.021

(West Supp. 2016). Section 550.023 requires that, among other actions, the

operator “provide any person injured in the accident reasonable assistance,

including transporting or making arrangements for transporting the person to a

physician or hospital for medical treatment if it is apparent that treatment is

necessary, or if the injured person requests the transportation.” Id. § 550.023 (West

2011).

      Thus, under section 550.021, the State was required to prove that

(1) appellant was the operator of a vehicle; (2) he was intentionally or knowingly

involved in an accident; (3) the accident resulted in injury to Goudeau; (4) it was

apparent that medical treatment was necessary; and (5) he failed to render


                                          8
reasonable assistance. See TEX. TRANSP. CODE ANN. §§ 550.021, 550.023;

McCown v. State, 192 S.W.3d 158, 162 (Tex. App.––Fort Worth 2006, pet. ref’d).

The focus of this offense is that an accident occurred: “a culpable mental state

must attach to this circumstance, i.e., whether an accident occurred.” Huffman v.

State, 267 S.W.3d 902, 908 (Tex. Crim. App. 2008); McGuire v. State, 493 S.W.3d
177, 205 (Tex. App.—Houston [1st Dist.] 2016, pet. ref’d) (holding that culpable

mental state for failure to stop and render aid is that defendant “had knowledge of

the circumstances surrounding his conduct, meaning the defendant had knowledge

that an accident occurred”). Thus, the defendant’s “failure to stop, return, or

remain becomes criminal only because of his knowledge of circumstances

surrounding the conduct: an accident and a victim suffering an injury.” Huffman,
267 S.W.3d at 908; McGuire, 493 S.W.3d at 205.

      The State has established the culpable mental state “if an objective

examination of the facts shows that it would be apparent to a reasonable person

that someone has been injured in an accident and is in need of reasonable

assistance.” McGuire, 493 S.W.3d at 205 (quoting McCown, 192 S.W.3d at 162–

63 (“[C]onstructive knowledge of the resulting injury is sufficient.”)). Evidence

that appellant had positive, subjective knowledge is not required. See McGuire,
493 S.W.3d at 205; see also McCown, 192 S.W.3d at 162–63 (discussing public

policy considerations behind applying objective standard to section 550.021).


                                        9
Furthermore, “[i]ntent or knowledge may be inferred from the acts, words, and

conduct of an accused at the time of an offense.” McGuire, 493 S.W.3d at 205.

B.    Analysis

      Appellant does not dispute that he was the operator of the F-250 on the

morning of the accident or that he failed to render assistance to Goudeau; nor does

he dispute the nature of Goudeau’s injury or her need for treatment. See TEX.

TRANSP. CODE ANN. §§ 550.021, 550.023; McCown, 192 S.W.3d at 162 (setting

out elements of failure to stop and render aid). Rather, appellant argues that the

evidence was insufficient to establish that he was intentionally or knowingly

involved in an accident.

      There was ample evidence to support the jury’s determination that appellant

had constructive knowledge of the accident. See McGuire, 493 S.W.3d at 205

(culpable mental state established when objective examination of facts shows that

it would be apparent to reasonable person that someone has been injured in

accident and is in need of reasonable assistance). Goudeau testified that after she

was “already in the [right] lane” and had been driving there for several seconds,

she felt a “violent hit” and heard a sound like a “loud crash.” She further stated that

the impact caused her car to spin, propelling it over a curb and into a nearby

parking lot; and other evidence from the scene of the accident supported her

testimony.


                                          10
      Sergeant Benoit testified that he saw the impact between appellant’s F-250

and Goudeau’s Impala in his rearview mirror. He stated that the force of the impact

caused the back of the Impala to rise “up in the air,” forcing the front of the car to

the right and over the curb into a nearby parking lot. Appellant himself

acknowledged seeing the Impala that night, testifying that it “shot out in front of

[him]” and he “swerved to miss the car.” This evidence of the circumstances

surrounding the accident is sufficient to allow the jury to determine that a

reasonable person would have been aware that an accident had occurred. See Goar

v. State, 68 S.W.3d 269, 273 (Tex. App.—Houston [14th Dist.] 2002, pet. ref’d)

(“The testimony of witnesses other than appellant can establish appellant’s

knowledge of the circumstances surrounding his conduct.”).

      Appellant argues that the accident occurred “in the dead of night on a poorly

lit stretch of highway,” that he and Grassi “both gave consistent statements

regarding the details of that night,” that Goudeau herself testified that she did not

know if appellant had perceived the accident, and that none of the State’s witnesses

“had personal knowledge as to whether he knew” an accident had occurred.

However, the State was not required to prove that appellant had positive,

subjective knowledge that an accident had occurred. See McGuire, 493 S.W.3d at

205 (holding that culpable mental state is established by objective facts showing

that it would be apparent to reasonable person that someone had been injured in an


                                         11
accident and was in need of reasonable assistance). Appellant also argues that the

damage to his truck was minimal and that he cooperated fully with HCSO’s

investigation, further supporting his claim that he was not aware that an accident

had occurred and undermining the State’s case. But any conflicts in the evidence—

such as appellant’s cooperation with the investigation, his testimony that visibility

was limited, his and Grassi’s testimony that appellant did not strike the Impala, and

the evidence of the degree of damage to his truck—were within the jury’s province

to weigh and to resolve. See Hooper, 214 S.W.3d at 13.

      We overrule appellant’s second issue.

                                    Jury Charge

      In his first issue, appellant argues that the trial court erred in submitting a

voluntary-intoxication instruction in the jury charge.

A.    Standard of Review

       Appellate review of claims of jury-charge error first involves a

determination of whether the charge was erroneous and, if it was, an appellate

court then conducts a harm analysis, with the standard of review for harm being

dependent on whether error was preserved for appeal. Cortez v. State, 469 S.W.3d
593, 598 (Tex. Crim. App. 2015). A trial court is required to deliver to the jury “a

written charge distinctly setting forth the law applicable to the case.” TEX. CODE

CRIM. PROC. ANN. art. 36.14 (West 2007); Gray v. State, 152 S.W.3d 125, 127


                                         12
(Tex. Crim. App. 2004). “The function of a jury charge is not merely to avoid

misleading or confusing the jury, but to lead and to prevent confusion.” Sakil v.

State, 287 S.W.3d 23, 26 (Tex. Crim. App. 2009) (internal citations omitted).

      An instruction on voluntary intoxication “is appropriate if there is evidence

from any source that might lead a jury to conclude that the defendant’s intoxication

somehow excused his actions.” Id.; see also Taylor v. State, 885 S.W.2d 154, 158

(Tex. Crim. App. 1994) (holding that defendant need not rely upon intoxication as

defense before trial court may instruct jury regarding voluntary intoxication).

Furthermore, the evidence need not unequivocally establish that the defendant was

intoxicated before such an instruction is proper. Sakil, 287 S.W.3d at 27. A

voluntary-intoxication instruction may be appropriate “even when only ‘slight’

evidence suggested that a defendant’s actions were precipitated” by intoxication.

Id. at 27 n.10 (citing Taylor, 885 S.W.2d at 158).

B.    Analysis

      The trial court’s charge to the jury included an instruction on voluntary

intoxication that tracked the language of Penal Code section 8.04: “Voluntary

intoxication does not constitute a defense to the crime. ‘Intoxication’ means

disturbance of mental or physical capacity resulting from the introduction of any

substance into the body.” See TEX. PENAL CODE ANN. § 8.04(a), (d) (West 2011).




                                         13
      The record contained evidence that appellant had been drinking on the night

of the accident. Appellant and his friends had visited at least two bars the night of

the accident, and appellant himself acknowledged that he had drunk two beers at

the last bar he visited. The accident occurred shortly after 2:00 a.m. as appellant

was driving home from a bar. Sergeant Benoit testified that, after observing

appellant’s F-250 pickup truck driving at a high rate of speed, his first thought was

that the driver had just left a nearby club and that he might have pulled the driver

over, “possibly on a DWI,” if he had not already been involved in pursuing another

suspect. And the defensive theory of the case rested primarily on appellant’s

assertion that he did not know that he had been in an accident.

      We conclude that this evidence, raising the issue of appellant’s possible

intoxication, might have led a jury “to conclude that the defendant’s intoxication

somehow excused his actions.” See Sakil, 287 S.W.3d at 26; Hartwell v. State, 476
S.W.3d 523, 539 (Tex. App.––Corpus Christi 2016, pet. ref’d) (holding

intoxication instruction was warranted based on appellant’s admission to drinking

on night of incident and despite his statement that he was not “that impaired”).

      Appellant argues that the instruction was unwarranted because he never

asserted intoxication as a defense, nor did he elicit any testimony regarding his

intoxication or evidence of a causal link between his possible intoxication and his

lack of knowledge about the accident. However, he need not have relied on


                                         14
intoxication as a defense before the trial court was permitted to instruct the jury on

voluntary intoxication. See Taylor, 885 S.W.2d at 158 (holding that intoxication

instruction was warranted even though defendant had not relied on evidence of

marijuana use to excuse her actions). Furthermore, the evidence need not establish

unequivocally that appellant was intoxicated to justify the inclusion of a voluntary-

intoxication instruction. See Sakil, 287 S.W.3d at 28 (“By instructing the jury that

voluntary intoxication does not constitute a defense to assault, the trial judge

properly utilized the charge’s function to actively prevent confusion.”); Fisher v.

State, 397 S.W.3d 740, 746–47 (Tex. App.––Houston [14th Dist.] 2013, pet. ref’d)

(instruction on voluntary intoxication appropriate where equivocal testimony might

have led jury to conclude that voluntary intoxication excused appellant’s actions).

Thus, the inclusion of the instruction did not constitute error. See Sakil, 287
S.W.3d at 26–27.

      Likewise, appellant’s reliance on Nethery v. State, 692 S.W.2d 686 (Tex.

Crim. App. 1985), is misplaced. In Nethery, the Court of Criminal Appeals held

that the trial court did not err in failing to submit a charge instruction on the issue

of insanity as a result of intoxication under Penal Code section 8.04 because the

evidence did not raise the issue. Id. at 711. Here, the question is not whether

appellant did not know his conduct was wrong or that he was incapable of

conforming his conduct to the requirements of the law, but whether the jury might


                                          15
have been confused by evidence of his potential intoxication into concluding that

he could not form the requisite culpable mental state. See id.; see also Sakil, 287
S.W.3d at 26–28.

      We overrule appellant’s first issue.

                                    Conclusion

      We affirm the judgment of the trial court.



                                                Evelyn V. Keyes
                                                Justice

Panel consists of Justices Keyes, Bland, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           16